DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (12/14/2020) in which a (3) month Shortened Statutory Period for Response has been set.

1.1.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the
present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as: (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

        Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

             Information Disclosure Statement

3.	The Information Disclosure Statement (IDS) that was submitted on (03/31/2021) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (12/14/2020) has been accepted and considered under the 37 CFR 1.121 (d).

    Claim interpretation

6.	For the purpose of examination, and under the broadest reasonable interpretation
(BRI) doctrine, consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

6.1.	Independent claims	(1 and 8) recites a particular term-technique (“score images”) with non or very limited support in the specs, and it will be read as (e.g. junction/combination of first and a second target tissue images (206), Fig. 11); [specs; 0011]. See also section (7) for more details. 

6.2.	Claims (1 and 8) recite an apparatus/method somehow associated with a “generic embodiment” for plurality of different species (i.e. microscope, endoscope and other scope techniques) as shown in Figs, (1 -7); [specs; 0014-0020]. 
The court has been clear regarding this type of claim construction, by declined to adopt a single claim construction encompassing multiple embodiments, since it would be so broad as to describe systems both with and without the fundamental structural features of each embodiment. See, MPEP 2184; (Ishida Co. v. Taylor, 221 F.3d 1310, 55 USPQ2d 1449 (Fed. Cir). 
Moving forward, for record clarity and in order to expedite case prosecution, the Applicant is encouraged to specifically point out witch of the Figs represents the apparatus and method mapped in the construction of claims (1 and 8). Proper attention is required. 

6.3.	Also, the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to”
clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04. The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.

 Claim rejection section

          35 USC § 112(b)

7.     The following is a quotation of 35 U.S.C. 112:
    (B) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.1.	Independent claims (1 and 8) are rejected under 35 USC 112 (b) for indefiniteness, because the functional language is not sufficiently precise and definite when defining the “image scoring” technique/functionality to be performed, resulting in no boundaries on the claim limitation. 

7.2.	The specs specifically discloses that the “image score” may be generated by – (e.g. applying a particular “mathematical operation” to multiple image samples; [0031]), however no such an operation disclosed in the specs. 

7.3.	The cited above list of claim(s) is indefinite because it merely recites a functionality without any feature-steps delimiting how this use is actually practiced, being unclear what Applicant is intending to encompass. 

7.4.	For the purpose of examination, this technique will be read as - any common used technique in “Image-processing Art”, such (i.e. histograms and/or statistical and/or cost analysis, and the like it techniques, or any combination thereof). Proper clarification is still required moving forward.

         35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -15) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wang; et al. (“Birefringence measurement of biological tissue based on polarized-sensitive
holographic microscopy “; hereafter “Wang”) in view of Abdulhalim; et al. (US 10,634,560; hereafter “Abdulhalim”).

Claim 1. Wang discloses the invention substantially as claimed - Apparatus comprising: (e.g. an improved interferometer algorithm technique (i.e. by definition merge two or more sources of laser-light to generate an interference pattern in the process), for analysis of biological tissue at different polarization states; [pages 1-3])
Wang further discloses - an illumination source that is configured to emit light, (e.g. see incident light applied to the tested tissue; [page 1 -3]) the light comprising at least one of ultraviolet (UV), visible (VIS), near infrared (NIR), visible-near infrared (VIS-NIR), shortwave infrared (SWIR), extended shortwave infrared (eSWIR), near infrared- extended shortwave infrared (NIR-eSWIR), mid-wave infrared (MIR), or long-wave infrared (LWIR) light; (e.g.  using polarimetry techniques, by measuring the polarization states of the “laser-light beam waves” after propagation through the tissue; [page 1]);
an optical filter; (e.g. see filtering techniques of Figs (1, 2); [pages 1 -2]);
at least one camera chip; and (e.g. see a PC-CPU computer device, having a CCD camera in at least Fig. 1; [pages 2-3]);
an optical path configured to direct the light emitted by the first illumination source at a target and direct the light reflected from the target (e.g. see polarimetry technique of the same [page 1]) to the at least one camera chip; (e.g. see PC +camera in Fig. 1; [pages 3])
wherein the illumination source and the optical filter are transitionable between a first tuning state corresponding to a target tissue and a second tuning state corresponding to a background tissue; measuring the polarization states of the “light beam waves” after propagation through the tissue; [page 1])
wherein the at least one camera chip is configured to: (e.g. CCD camera in Fig. 1)
record a first image when the illumination source and the optical filter are in the first tuning state, record a second image when the illumination source and the optical filter are in the second tuning state, (e.g. measurement and recording filter-polarized properties for the first (cancer area) and second images (normal tissue) at different polarization states; [page 1])  
and generate a score image corresponding to the target tissue based on the first image and the second image; (e.g. see similar histogram image scoring techniques, wherein a more accurate pixel information (i.e. color, luma and contrast values) is  provided, as shown in at least Figs. (3 -6); [pages 5 -6]) 
Given the teachings of Wang as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional elements (a single scope embodiment disclosed), are missed or not fully described in the papers.
For additional clarification and in the same field of endeavor, Abdulhalim; et al. teaches plurality of microscope/electroscopic system types (Figs. 11 -15), similarly employing mirror and liquid crystal filters [3: 15 and 8: 05], to control the incidence laser-light angle for polarization and wavelength in the IR, VIR NIR ranges [10: 05]. The system includes imaging setup control, for one or more video cameras, for efficiently operability, also able to generate plurality of image-score mode information, such as interference, phase contrast, fluorescence and Raman Spectro-polarimetric imaging; [Summary], also combination of LED light sources [10: 35]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Wang with the scope functionality of the Abdulsalam’s invention, in order to provide (e.g. a multi-purpose scope apparatus, able to be utilized in many applications in biomedical diagnostics, biometric identification and industrial inspection, able to generate plurality of image-score information modes, such as interference, phase contrast, fluorescence and spectro-polarimetric imaging; [Abdulhalim; Summary; 10: 35]).

Claim 2. Wang/Abdulhalim discloses - The apparatus of claim 1, wherein the illumination source comprises at least one of a light emitting diode (LED), supercontinuum laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, and induction lamp; (e.g. see similar light source in at least [Abdulhalim; 10: 35]; the same motivation applies herein.)
Examiner’s Note is taking regarding the well-known and common use of LED/OLED technologies in “image processing” and “microscope/endoscopy” Arts, way before the invention was made/filed.

Claim 3. Wang/Abdulhalim discloses - The apparatus of claim 1, wherein the illumination source comprises a first illumination source, the apparatus further comprising a second illumination source that emits at least one of UV, VIS, NIR, VIS-NIR, SWIR, eSWIR, NIR-eSWIR MIR, or LWIR light; (e.g. see analogous in at least [Abdulhalim; 10: 05]; the same motivation applies herein.)
Examiner’s Note is taking regarding the well-known and common use of the listed illumination sources techniques in the Art, way before the invention was filed.

Claim 4. Wang/Abdulhalim discloses - The apparatus of claim 1, wherein the optical filter is selected from the group consisting of a liquid crystal filter, a liquid crystal on silicon (LCoS) that can be controlled to alter the luminous flux in near real time or in real time, and a rotating filter wheel, a MCF, and a CF; (e.g. see analogous in at least [Abdulhalim; [3: 15; 8: 05]; the same motivation applies herein.)
Examiner’s Note is taking regarding the well-known and common use of the listed optical filter techniques in the Art, way before the invention was made/filed.

Claim 5. Wang/Abdulhalim discloses - The apparatus of claim 1, wherein the at least one camera chip comprises a first camera chip and a second camera chip; (e.g. see similar image setup, employing at least one or more camera chips; [Abdulhalim; [6: 14]; the same motivation applies herein.)
Examiner’s Note is taking regarding the well-known and common use of CCD camera chip technology in the Art, way before the invention was made/filed.
 
Claim 6. Wang/Abdulhalim discloses - The apparatus of claim 5, further comprising an optic coupled to the optical path, (e.g. see similar optical construction in Fig. 1 [Wang] and Figs (11 -15) [Abdulhalim]) the optic configured to direct a first portion of the light emitted by the first illumination source at the first camera chip for generating the first image from the first portion of the light (e.g. see optical attenuator (1) and CCD camera, [Wang]; and similarly see optical bean-splitter (90) and camera (78); [Abdulhalim]);
and direct a second portion of the light emitted by the first illumination source at the second camera chip for generating the second image from the second portion of the light; (e.g. see optical attenuator (2) and CCD camera, [Wang]; and similarly see optical splitter (90) and camera (78); [Abdulhalim]; the same motivation applies herein.) 

Claim 7. Wang/Abdulhalim discloses - The apparatus of claim 1, wherein the at least one camera chip comprises a focal plane array sensitive to at least one of UV, VIS, NIR, VIS-NIR, SWIR, eSWIR, NIR-eSWIR MIR, or LWIR light. (The same rationale/motivation apply as given to Claim 3 above.)  

Claim 8. Wang/Abdulhalim discloses - A method of analyzing a biological sample, the method comprising: 
emitting light from an illumination source that is configured to emit at least one of ultraviolet (UV), visible (VIS), near infrared (NIR), visible-near infrared (VIS-NIR), shortwave infrared (SWIR), extended shortwave infrared (eSWIR), near infrared- extended shortwave infrared (NIR-eSWIR), mid-wave infrared (MIR), or long-wave infrared (LWIR) light;
transmitting the light via an optical path through an optical filter; wherein the illumination source and the optical filter are transitionable between a first tuning state corresponding to a target tissue of the biological sample and a second tuning state corresponding to a background tissue of the biological sample; 
collecting the light on at least one camera chip; recording a first image when the illumination source and the optical filter are in the first tuning state; 
recording a second image when the illumination source and the optical filter are in the second tuning state; and 
generating a score image corresponding to the target tissue based on the first image and the second image. (Current lists all the same elements as recite in Claim 1 above, but in method form instead, and is/are therefore on the same premise.)

Claim 9. Wang/Abdulhalim discloses - The method of claim 8, wherein the illumination source comprises at least one of a light emitting diode (LED), supercontinuum laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, and induction lamp. (The same rationale/motivation apply as given to Claim 2 above.) 

Claim 10. Wang/Abdulhalim discloses - The method of claim 8, wherein the illumination source comprises at least one of a light emitting diode (LED), supercontinuum laser, and organic light emitting diode (OLED). (The same rationale and motivation apply as given to Claim 2 above.)   

Claim 11. Wang/Abdulhalim discloses - The method of claim 8, wherein the illumination source comprises a first illumination source, the apparatus further comprising a second illumination source that emits at least one of UV, VIS, NIR, VIS-NIR, SWIR, eSWIR, NIR-eSWIR MIR, or LWIR light. (The same rationale and motivation apply as given to Claim 3 above.)    

Claim 12. Wang/Abdulhalim discloses - The method of claim 8, wherein the optical filter is selected from the group consisting of a liquid crystal filter, a liquid crystal on silicon (LCoS) that can be controlled to alter the luminous flux in near real time or in real time, a rotating filter wheel, a MCF, and a CF. (The same rationale and motivation apply as given to Claim 4 above.)  

Claim 13. Wang/Abdulhalim discloses - The method of claim 8, wherein the at least one camera chip comprises a first camera chip and a second camera chip. (The same rationale and motivation apply as given to Claim 5 above.) 

Claim 14. Wang/Abdulhalim discloses - The method of claim 13, wherein collecting the light on at least one camera chip comprises: directing, via an optic coupled to the optical path, a first portion of the light emitted by the illumination source at the first camera chip for generating the first image from the first portion of the light; and directing, via the optic, a second portion of the light emitted by the illumination source at the second camera chip for generating the second image from the second portion of the light. (The same rationale and motivation apply as given to Claim 6 above.)     

Claim 15. Wang/Abdulhalim discloses - The method of claim 8, wherein the at least one camera chip comprises a focal plane array sensitive to at least one of UV, VIS, NIR, VIS-NIR, SWIR, eSWIR, NIR-eSWIR MIR, or LWIR light. (The same rationale and motivation apply as given to Claim 7 above.)    

                  Examiner’s notes

9.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the
claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art
document(s) in its/their entirety since other areas of the document(s) may be relied upon at a
later time to substantiate examiner's rationale of record. A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ
303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere
disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

      Prior Art Citations

10.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

10.1. Patent documentation:

US 10,151,634	   Abdulhalim; et al.		G01J3/45; G01N21/21; G01J4/00; 
US 10,634,560	   Abdulhalim; et al.		G01N21/21; G01J3/45; G01J3/26; 
US 6419361 B2	   Cabib; et al.		G01J3/26; C12Q1/6841; G01J3/12; 
US 6556853 B1	   Cabib; et al.		G01J3/2823; G01J3/26; G01N21/6458; 

10.2. Non-Patent Literature:

_ Birefringence measurement of biological tissue based on polarization; Wang -2018.
_ Modeling optical behavior of birefringent tissues for evaluation polarized light; 2009.
_ What is an Interferometer - LIGO Lab Caltech; 2021.
_ Library-USPTO; 2022.

        
         CONCLUSIONS

11.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.